DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/19/2022 has been entered.
 	Claims 1-21 are pending with claims 1, 9, and 19 having been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 6/1/2022, with respect to the rejection(s) of claim(s) 1, 9 and 19 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chan et al (US 9,921,978) in view of Xia et al (US 10,050,983.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5 7-9, 11, 12, 14-16, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al (US 9,921,978) in view of Xia et al (US 10,050,983).
With respect to claim 1 Chan teaches an apparatus, comprising: 
a trigger generator configured to cause a command to be transmitted to a memory device (see Chan column 7 lines 45-46 i.e. Upon receipt of an Access Request message (not shown) from the data processing device 110); 
update a state of a code generator based on causing the command to be transmitted (see Chan column 7 lines 45-59 i.e. Upon receipt of an Access Request message (not shown) from the data processing device 110, in the event that the data processing device 110 has not been authorized subsequent to the most recent random number generation, logic 415 within the storage device 120.sub.1 generates a Challenge message 410. The Challenge message 410 includes challenge data 420 that is based on both the keying material 337 and the random number (RN). According to one embodiment of the disclosure, the challenge data 420 is a result produced from operations conducted on the keying material (key) 337 and the random number (RN) in accordance with a first function (FN1( )) 430. Herein, the first function (FN1( )) 430 is an XOR function to allow recovery of a value corresponding to the random number (RN) from the challenge data 420);
the code generator configured to update an output code responsive to transmitting the command and based on the state of the code generator (see Chan column 8 lines 30-59 i.e. The Response message 450 includes information 460 based on both (i) the keying material (K) 270 and/or (ii) the return value (RV) 280. This information 460, sometimes referred to herein as “response data 460,” may be the result of the keying material 270 and the return value (RV) 280 being obfuscated prior to transmission using a third function (FN3( )) 470. According to one embodiment, the third function (FN3( )) 470 may be different from the first function (FN1( )) 430. For instance, the third function (FN3( )) 470 may a mixture of arithmetic or logical functions that are stateful or stateless); and 
a compare component configured to compare the output code with a different code (see Chan column 8 line 60 – column 9 line 27 i.e. In the event of a successful authorization (e.g. recovery of the return value (RV) by inverse function FN3.sup.−1( ) 480 and comparison of the return value (RV) 280 with the random number (RN) and/or keying materials (K)), the data processing device is provided access to the storage device 120.sub.1. This may be accomplished by the storage device 120.sub.1 altering its operating state from a default “locked” state to an “unlocked” state).
Chan does not teach a compare component configured to compare the output code with a different code generated by the memory device to determine whether the code generator is synchronized with a different state of the different code generator.
Xia teaches a compare component configured to compare the output code with a different code generated by the memory device (see Xia column 9 lines 3-20 i.e. FIG. 7 is a flowchart illustrating an exemplary process in which the receiver communication node 10 (receiving apparatus) generates a pseudorandom number. To begin with, when the (communication system 1 is started, the pseudorandom number generator 301 generates a pseudorandom number by performing a computation based on the algorithm common to the transmitter side, using the initial value having been commonly assigned to all of the communication nodes 10 in advance (Step S11). If it is determined that the reception of the communication frame has been successful based on the communication frame received from the transmitter communication node 10, the pseudorandom number generated at Step S11, and the frame identifier with one or more bits that is predetermined to be received by the receiver communication node (Yes at Step S12), the pseudorandom number generator 301 updates the pseudorandom number by performing a computation based on the algorithm (Step S13)) to determine whether the code generator is synchronized with a different state of the different code generator (see Xia column 10 lines 47-67 i.e. When a communication frame is received from the transmitter communication node 10 (Yes at Step S42), the receiving filter 406 (the comparator 411) checks whether the pseudorandom number included in the communication frame identifier in the received communication frame (the communication frame stored in the reception buffer 405) matches the pseudorandom number acquired from the CPU 30 (Step S43). If the result of Step S43 is negative (No at Step S43), the receiving filter 406 (the processor 412) performs the attack determination process described above (Step S44). If the result at Step S43 is positive (Yes at Step S43), the receiving filter 406 (the comparator 411) checks whether the frame identifier included in the communication frame identifier matches the frame identifier with one or more bits preset to be received by the receiver communication node (by the receiving apparatus) (the frame identifier with one or more bits acquired from the CPU 30) (Step S45). If the result at Step S45 is positive (Yes at Step S45), the receiving filter 406 (the processor 412) performs the frame process described above (Step S47)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chan in view of Xia to have used the synchronized pseudorandom number generators in both the transmitter and the receiver so that the receiver is able to generate the same pseudorandom number as the transmitter. Thus, each synchronized pseudorandom number generators obtains a capability to identify a sequence of numbers generated by the other pseudorandom number generator and if the pseudorandom number generators get out of Sync the receiver can determine that an attack from an unauthorized party occurred and the transmission is dropped  (see Xia column 6 lines 43-65). Therefore one would have been motivated to have use a synchronized pseudorandom number generators initial feed with a shared seed value. 

With respect to claim 2 Chan teaches the apparatus of claim 1, wherein the different code generator is hosted by the memory device (see Chan figure 4 element 340 and column 7 lines 34-39 Herein, as collectively illustrated in FIGS. 2-4, in response to a state-changing event by storage device 120sub1, such as a reboot operation or an operation after a prescribed number of access retries for example, the RNG 340 generates a random number (RN) and stores the random number within the first data store 332 for subsequent use).

With respect to claim 4 Chan teaches the apparatus of claim 1, wherein the memory device is a first memory device, and wherein the trigger generator and the code generator are located on a different memory device of the apparatus (see Chan figure 4 element 340 and column 7 lines 34-39 Herein, as collectively illustrated in FIGS. 2-4, in response to a state-changing event by storage device 120sub1, such as a reboot operation or an operation after a prescribed number of access retries for example, the RNG 340 generates a random number (RN) and stores the random number within the first data store 332 for subsequent use).

With respect to claim 5 Chan teaches the apparatus of claim 1, wherein the apparatus is further configured to: refrain from providing commands to the memory device responsive to the flag indicating that the code generator and the different code generator are not synchronized; and continue providing commands to the memory device responsive to the flag indicating that the code generator and the different code generator are synchronized (see Chan column 10 lines 12-22 i.e. The return value (RV), which corresponds to the random number (RN), is extracted from the Challenge message (block 610). Both the return RV along with the keying material undergoes a function to produce response data which is included to the Response message sent to the storage device (blocks 615 and 620). If a match is determined between the return value (RV) and the random number (RN), the data processing device now has access to the stored content of the storage device in order to control operations of the storage device (blocks 625 and 630)). However, if no match was detected, access to the stored content of the storage device is denied to the data processing device (block 625). This may cause retry such as where the number of retries is less than a prescribed number).


With respect to claim 7 Chan teaches the apparatus of claim 1, but does not disclose wherein the code generator is further configured to generate the output code by randomizing a seed value.
Xia teaches wherein the code generator is further configured to generate the output code by randomizing a seed value (see Xia column 8 lines 43-51 i.e. To begin with, when the communication system 1 is started, the pseudorandom number generator 301 generates a pseudorandom number by performing a computation, based on the algorithm common to the receiver side, using the initial value (seed) having been commonly assigned to all of the communication nodes 10 in advance (Step S1)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chan in view of Xia to have used the synchronized pseudorandom number generators in both the transmitter and the receiver so that the receiver is able to generate the same pseudorandom number as the transmitter. Thus, each synchronized pseudorandom number generators obtains a capability to identify a sequence of numbers generated by the other pseudorandom number generator and if the pseudorandom number generators get out of Sync the receiver can determine that an attack from an unauthorized party occurred and the transmission is dropped (see Xia column 6 lines 43-65). Therefore one would have been motivated to have use a synchronized pseudorandom number generators initial feed with a shared seed value. 

	With respect to claim 8 Chan teaches the apparatus of claim 1, but does not disclose wherein the compare component is further configured to compare the output code and the different code to determine whether the memory device has received unauthorized commands (see Chan column 8 line 60 – column 9 line 27 i.e. In the event of a successful authorization (e.g. recovery of the return value (RV) by inverse function FN3.sup.−1( ) 480 and comparison of the return value (RV) 280 with the random number (RN) and/or keying materials (K)), the data processing device is provided access to the storage device 120.sub.1. This may be accomplished by the storage device 120.sub.1 altering its operating state from a default “locked” state to an “unlocked” state and column 10 lines 12-22)

With respect to claim 9 Kelley teaches a method, comprising: 
receiving, from a host device at a command decoder of a memory device, signaling that comprises a command for an access to a memory array of the memory device (see Chan column 7 lines 45-46 i.e. Upon receipt of an Access Request message (not shown) from the data processing device 110); 
updating a state of a code generator based on receiving the signaling (see Chan column 7 lines 45-59 i.e. Upon receipt of an Access Request message (not shown) from the data processing device 110, in the event that the data processing device 110 has not been authorized subsequent to the most recent random number generation, logic 415 within the storage device 120.sub.1 generates a Challenge message 410. The Challenge message 410 includes challenge data 420 that is based on both the keying material 337 and the random number (RN). According to one embodiment of the disclosure, the challenge data 420 is a result produced from operations conducted on the keying material (key) 337 and the random number (RN) in accordance with a first function (FN1( )) 430. Herein, the first function (FN1( )) 430 is an XOR function to allow recovery of a value corresponding to the random number (RN) from the challenge data 420);
generating a code at the memory device based at least in part on the command and a seed value, wherein the seed value is based at least in part on another seed value generated at the host device; accessing the memory array in response to the command (see Chan column 7 lines 45-59 i.e. Upon receipt of an Access Request message (not shown) from the data processing device 110, in the event that the data processing device 110 has not been authorized subsequent to the most recent random number generation, logic 415 within the storage device 120.sub.1 generates a Challenge message 410. The Challenge message 410 includes challenge data 420 that is based on both the keying material 337 and the random number (RN) and column 8 lines 20-59; and
transmitting the code from the memory device to a component of the host device (see Chan column 7 line 64 – 65 i.e. The challenge message 410, inclusive of the challenge data 420 is transmitted to the data processing device 110).
Chan does not teach the host device configured to compare the code with another code generated at a different code generator of the host device, and based at least in part on the other seed value to determine whether state of the code generator is synchronized with a state of the different code generator.
Xia teaches the host device configured to compare the code with another code generated at a different code generator of the host device, and based at least in part on the other seed value to determine whether state of the code generator is synchronized with a state of the different code generator (see Xia column 10 lines 47-67 i.e. When a communication frame is received from the transmitter communication node 10 (Yes at Step S42), the receiving filter 406 (the comparator 411) checks whether the pseudorandom number included in the communication frame identifier in the received communication frame (the communication frame stored in the reception buffer 405) matches the pseudorandom number acquired from the CPU 30 (Step S43). If the result of Step S43 is negative (No at Step S43), the receiving filter 406 (the processor 412) performs the attack determination process described above (Step S44). If the result at Step S43 is positive (Yes at Step S43), the receiving filter 406 (the comparator 411) checks whether the frame identifier included in the communication frame identifier matches the frame identifier with one or more bits preset to be received by the receiver communication node (by the receiving apparatus) (the frame identifier with one or more bits acquired from the CPU 30) (Step S45). If the result at Step S45 is positive (Yes at Step S45), the receiving filter 406 (the processor 412) performs the frame process described above (Step S47)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chan in view of Xia to have used the synchronized pseudorandom number generators in both the transmitter and the receiver so that the receiver is able to generate the same pseudorandom number as the transmitter. Thus, each synchronized pseudorandom number generators obtains a capability to identify a sequence of numbers generated by the other pseudorandom number generator and if the pseudorandom number generators get out of Sync the receiver can determine that an attack from an unauthorized party occurred and the transmission is dropped  (see Xia column 6 lines 43-65). Therefore one would have been motivated to have use a synchronized pseudorandom number generators initial feed with a shared seed value.

With respect to claim 11 Chan teaches the method of claim 9, but does not teach further comprising receiving the seed value from the host device, wherein the seed value is used to generate the code and the another code.
Xia teaches further comprising receiving the seed value from the host device, wherein the seed value is used to generate the code and the another code (see Xia column 8 lines 43-51 i.e. To begin with, when the communication system 1 is started, the pseudorandom number generator 301 generates a pseudorandom number by performing a computation, based on the algorithm common to the receiver side, using the initial value (seed) having been commonly assigned to all of the communication nodes 10 in advance (Step S1)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chan in view of Xia to have used the synchronized pseudorandom number generators in both the transmitter and the receiver so that the receiver is able to generate the same pseudorandom number as the transmitter. Thus, each synchronized pseudorandom number generators obtains a capability to identify a sequence of numbers generated by the other pseudorandom number generator and if the pseudorandom number generators get out of Sync the receiver can determine that an attack from an unauthorized party occurred and the transmission is dropped (see Xia column 6 lines 43-65). Therefore one would have been motivated to have use a synchronized pseudorandom number generators initial feed with a shared seed value. 

With respect to claim 12 Chan teaches the method of claim 9, but does not disclose further comprising synchronizing the code with the another code generated by the component by generating the code at the memory device.
Xia teaches further comprising synchronizing the code with the another code generated by the component by generating the code at the memory device (see Xia column 9 lines 3-20 i.e. FIG. 7 is a flowchart illustrating an exemplary process in which the receiver communication node 10 (receiving apparatus) generates a pseudorandom number. To begin with, when the (communication system 1 is started, the pseudorandom number generator 301 generates a pseudorandom number by performing a computation based on the algorithm common to the transmitter side, using the initial value having been commonly assigned to all of the communication nodes 10 in advance (Step S11). If it is determined that the reception of the communication frame has been successful based on the communication frame received from the transmitter communication node 10, the pseudorandom number generated at Step S11, and the frame identifier with one or more bits that is predetermined to be received by the receiver communication node (Yes at Step S12), the pseudorandom number generator 301 updates the pseudorandom number by performing a computation based on the algorithm (Step S13))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chan in view of Xia to have used the synchronized pseudorandom number generators in both the transmitter and the receiver so that the receiver is able to generate the same pseudorandom number as the transmitter. Thus, each synchronized pseudorandom number generators obtains a capability to identify a sequence of numbers generated by the other pseudorandom number generator and if the pseudorandom number generators get out of Sync the receiver can determine that an attack from an unauthorized party occurred and the transmission is dropped  (see Xia column 6 lines 43-65). Therefore one would have been motivated to have use a synchronized pseudorandom number generators initial feed with a shared seed value.

With respect to claim 15 Chan teaches the method of claim 9, further comprising preventing a generation of the code responsive to determining that the signaling does not comprise the trigger command (see Chan column 7 lines 45-59 i.e. Upon receipt of an Access Request message (not shown) from the data processing device 110, in the event that the data processing device 110 has not been authorized subsequent to the most recent random number generation, logic 415 within the storage device 120.sub.1 generates a Challenge message 410. The Challenge message 410 includes challenge data 420 that is based on both the keying material 337 and the random number (RN). According to one embodiment of the disclosure, the challenge data 420 is a result produced from operations conducted on the keying material (key) 337 and the random number (RN) in accordance with a first function (FN1( )) 430. Herein, the first function (FN1( )) 430 is an XOR function to allow recovery of a value corresponding to the random number (RN) from the challenge data 420);

With respect to claim 16 Chan teaches the method of claim 15, but does not disclose further comprising programming one or more registers on the second device to set at least one of: the trigger command; an amount by which the code is adjusted responsive to the trigger command; the seed value; or an amount by which the seed value is adjusted responsive to a command to adjust the seed value.
Xia teaches further comprising programming one or more registers on the second device to set at least one of: the trigger command; an amount by which the code is adjusted responsive to the trigger command; the seed value; or an amount by which the seed value is adjusted responsive to a command to adjust the seed value (see Xia column 9 lines 3-20 i.e. FIG. 7 is a flowchart illustrating an exemplary process in which the receiver communication node 10 (receiving apparatus) generates a pseudorandom number. To begin with, when the (communication system 1 is started, the pseudorandom number generator 301 generates a pseudorandom number by performing a computation based on the algorithm common to the transmitter side, using the initial value having been commonly assigned to all of the communication nodes 10 in advance (Step S11). If it is determined that the reception of the communication frame has been successful based on the communication frame received from the transmitter communication node 10, the pseudorandom number generated at Step S11, and the frame identifier with one or more bits that is predetermined to be received by the receiver communication node (Yes at Step S12), the pseudorandom number generator 301 updates the pseudorandom number by performing a computation based on the algorithm (Step S13))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chan in view of Xia to have used the synchronized pseudorandom number generators in both the transmitter and the receiver so that the receiver is able to generate the same pseudorandom number as the transmitter. Thus, each synchronized pseudorandom number generators obtains a capability to identify a sequence of numbers generated by the other pseudorandom number generator and if the pseudorandom number generators get out of Sync the receiver can determine that an attack from an unauthorized party occurred and the transmission is dropped  (see Xia column 6 lines 43-65). Therefore one would have been motivated to have use a synchronized pseudorandom number generators initial feed with a shared seed value.

With respect to claim 19 Chan teaches an apparatus, comprising: 
circuitry configured to provide a command to a device (see Chan column 7 lines 45-46 i.e. Upon receipt of an Access Request message (not shown) from the data processing device 110); 
a code generator comprising hardware, configured to update a state of the code generator based on providing the command (see Chan column 7 lines 45-59 i.e. Upon receipt of an Access Request message (not shown) from the data processing device 110, in the event that the data processing device 110 has not been authorized subsequent to the most recent random number generation, logic 415 within the storage device 120.sub.1 generates a Challenge message 410. The Challenge message 410 includes challenge data 420 that is based on both the keying material 337 and the random number (RN). According to one embodiment of the disclosure, the challenge data 420 is a result produced from operations conducted on the keying material (key) 337 and the random number (RN) in accordance with a first function (FN1( )) 430. Herein, the first function (FN1( )) 430 is an XOR function to allow recovery of a value corresponding to the random number (RN) from the challenge data 420);
generate a code responsive to providing the command and based on the state (see Chan column 8 lines 30-59 i.e. The Response message 450 includes information 460 based on both (i) the keying material (K) 270 and/or (ii) the return value (RV) 280. This information 460, sometimes referred to herein as “response data 460,” may be the result of the keying material 270 and the return value (RV) 280 being obfuscated prior to transmission using a third function (FN3( )) 470. According to one embodiment, the third function (FN3( )) 470 may be different from the first function (FN1( )) 430. For instance, the third function (FN3( )) 470 may a mixture of arithmetic or logical functions that are stateful or stateless)); 
a code compare component comprising hardware configured to: receive a different code generated at a different code generator of the device (see Chan column 7 line 64 – 65 i.e. The challenge message 410, inclusive of the challenge data 420 is transmitted to the data processing device 110).
Chan does not teach determine that the code matches the different code to determine that an intrusion has not occurred in the device by determining that the code generator is synchronized with the different code generator; and responsive to determining that the first code does not match the second code, determine that an intrusion has occurred.
Xia teaches determine that the code matches the different code to determine that an intrusion has not occurred in the device by determining that the code generator is synchronized with the different code generator; and responsive to determining that the first code does not match the second code, determine that an intrusion has occurred (see Xia column 10 lines 47-67 i.e. When a communication frame is received from the transmitter communication node 10 (Yes at Step S42), the receiving filter 406 (the comparator 411) checks whether the pseudorandom number included in the communication frame identifier in the received communication frame (the communication frame stored in the reception buffer 405) matches the pseudorandom number acquired from the CPU 30 (Step S43). If the result of Step S43 is negative (No at Step S43), the receiving filter 406 (the processor 412) performs the attack determination process described above (Step S44). If the result at Step S43 is positive (Yes at Step S43), the receiving filter 406 (the comparator 411) checks whether the frame identifier included in the communication frame identifier matches the frame identifier with one or more bits preset to be received by the receiver communication node (by the receiving apparatus) (the frame identifier with one or more bits acquired from the CPU 30) (Step S45). If the result at Step S45 is positive (Yes at Step S45), the receiving filter 406 (the processor 412) performs the frame process described above (Step S47)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chan in view of Xia to have used the synchronized pseudorandom number generators in both the transmitter and the receiver so that the receiver is able to generate the same pseudorandom number as the transmitter. Thus, each synchronized pseudorandom number generators obtains a capability to identify a sequence of numbers generated by the other pseudorandom number generator and if the pseudorandom number generators get out of Sync the receiver can determine that an attack from an unauthorized party occurred and the transmission is dropped  (see Xia column 6 lines 43-65). Therefore one would have been motivated to have use a synchronized pseudorandom number generators initial feed with a shared seed value.

With respect to claim 21 Chan teaches the system of claim 19, but does not disclose wherein the device is a memory device and the apparatus is a different memory device (see Chan figure 4 element 340 and column 7 lines 34-39 Herein, as collectively illustrated in FIGS. 2-4, in response to a state-changing event by storage device 120sub1, such as a reboot operation or an operation after a prescribed number of access retries for example, the RNG 340 generates a random number (RN) and stores the random number within the first data store 332 for subsequent use). 	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al (US 9,921,978) in view of Xia et al (US 10,050,983) in view of Kan (US 2013/0145106).
With respect to claim 3 Chan teaches the apparatus of claim 1, but does not disclose wherein the compare component is further configured to store a result of a comparison of the updated output code and the different code by setting a flag in a register of the apparatus.
Kan teaches wherein the compare component is further configured to store a result of a comparison of the updated output code and the different code by setting a flag in a register of the apparatus (see Kan paragraph 0078 i.e. If validation is successful, the host system 110 enters the AUTHENTICATED state 518. At this point, the host system 110 is also ready to send vendor-specific commands to the storage subsystem 120).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chan in view of Kan to have set the state of the memory and storage subsystem to authenticated if the received and generated authentication codes match as a way to keep track of the authentication state (see Kan paragraph 0077-0078). Therefore one would have been motivated to have set the authentication state to authenticated or unauthenticated base on the authentication codes matching.	

With respect to claim 10 Chan teaches the method of claim 9, but does not disclose wherein the transmitting further comprises transmitting the code via an address interface.
Kan teaches wherein the transmitting further comprises transmitting the code via an address interface (See Kan paragraph 0077 i.e. At 511, the host system 110 writes the rolling authentication code value to a command portal address calculated according to predefined rules).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chan in view of Kan to have written the code to command portal address of the memory as a way to have sent the code to the memory. Therefore one would have been motivated to have command portal address of the memory as one of many way to sent the code to the memory.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al (US 9,921,978) in view of Xia et al (US 10,050,983) in view of Kelley et al (US 6,883,717).
With respect to claim 6 Chan teaches the apparatus of claim 1, but does not disclose wherein the code generator is a linear-feedback shift register (LFSR)
Kelley teaches the apparatus of claim 1, but does not disclose wherein the code generator is a linear-feedback shift register (LFSR) (see Kelley column 1 lines 40-44 i.e. The present invention includes a secure credit card having a first counter, a second pseudo-random bit sequence generator, a clock for operating the counter and generator, and a means for operating the clock for an unpredictable number of cycles and column 2 lines 6-7 i.e. In a preferred embodiment, the counter and pseudo-random bit generator are both LFSR).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chan in view of Kelley to have used a linear-feedback shift register (LFSR) as the random number generator since linear-feedback shift register (LFSR) are very well known in the art as being a simple means for generating nonsequential numbers quickly. Therefore one would have been motivated to have used a linear-feedback shift register (LFSR) as the random number generator.

With respect to claim 13 Chan teaches the method of claim 9, but does not disclose further comprising incrementing a linear feedback shift register to generate the code.
Kelley teaches further comprising incrementing a linear feedback shift register to generate the code (see Kelley column 6-29 i.e. the random numbers 3032 are generated by running the clock 24 for an effectively random duration of time. The random duration of time is preferably determined by a random external event. For example, the clock can run for the amount of time it takes the user to enter the PIN. Alternatively, the clock can run for the amount of time between PIN entry and data communication with a card reader in contact with the financial institution. In another embodiment, the card requests (via a display) for the user to hold down a keypad button for a random length of time. In any case, the clock runs at a high speed so that hundreds of thousands or millions of clock cycles occur. When the clock is stopped (e.g. by finalizing the PIN, releasing a keypad button or swiping the card in a magnetic reader), two random numbers will appear at the output of the LFSRs 2628. The clock should run at speed high enough to render it unlikely that the same pair of random numbers will ever be generated for consecutive uses of the card. Optionally, the clock can run at a speed high enough (and the LFSRs can be large enough) to render it unlikely that the same pair of random numbers will ever be generated over the entire life of the card. It is very important to note that both LFSRs 2628 are operated for the same number of clock cycles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chan in view of Kelley to have used a linear-feedback shift register (LFSR) as the random number generator since linear-feedback shift register (LFSR) are very well known in the art as being a simple means for generating nonsequential numbers quickly. Therefore one would have been motivated to have used a linear-feedback shift register (LFSR) as the random number generator.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al (US 9,921,978) in view of Xia et al (US 10,050,983) in view of Zhao et al (2013/0282927).
With respect to claim 17 Chan teaches the method of claim 9, but does not disclose further comprising determining that the command is a trigger command responsive to at least one of: receipt of a threshold quantity of a particular command; or receipt of a threshold quantity of all commands.
Zhao teaches further comprising determining that the command is a trigger command responsive to at least one of: receipt of a threshold quantity of a particular command; or receipt of a threshold quantity of all commands (see Zhao paragraph 0040 i.e. the device driver can receive commands 203 from application processes executing on host 202 requesting to read data from or write data to storage device 208 and paragraph 0043 i.e. when aggregating received I/O commands, the device driver may aggregate I/O commands that are received within a defined period of time or aggregate I/O commands up to specified quantity. The length of the time period or the quantity of aggregated commands may depend on the processing capabilities of the device driver and/or the I/O processing strength of the target device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chan in view of Zhao to compared the code/command based on at least one of the time when the commands are received and a defined quantity of commands as a way of triggering when to aggregate the received commands (see Zhao paragraph 0012). Therefore one would have been motivated to have aggregate the received commands based on at least one of the time when the commands are received and a defined quantity of commands.
	
With respect to claim 18 Chan teaches the method of claim 11, but does not disclose further comprising determining that the command is a trigger command responsive to receipt of a threshold quantity of a plurality of particular commands.
Zhao teaches further comprising determining that the command is a trigger command responsive to receipt of a threshold quantity of a plurality of particular commands (see Chan paragraph 0040 i.e. the device driver can receive commands 203 from application processes executing on host 202 requesting to read data from or write data to storage device 208 and paragraph 0043 i.e. when aggregating received I/O commands, the device driver may aggregate I/O commands that are received within a defined period of time or aggregate I/O commands up to specified quantity. The length of the time period or the quantity of aggregated commands may depend on the processing capabilities of the device driver and/or the I/O processing strength of the target device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chan in view of Zhao to compared the code/command based on at least one of the time when the commands are received and a defined quantity of commands as a way of triggering when to aggregate the received commands (see Zhao paragraph 0012). Therefore one would have been motivated to have aggregate the received commands based on at least one of the time when the commands are received and a defined quantity of commands.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chan et al (US 9,921,978) in view of Xia et al (US 10,050,983) in view of Kitazawa et al (US 2021/0126788)
With respect to claim 20 Chan teaches the system of claim 19, but does not disclose wherein the device is an internet of things (IOT) device.
Kitazawa teaches wherein the device is an internet of things (IOT) device (See Kitazawa paragraph 0035 i.e. Examples of the IoT device include a monitoring camera, a payment terminal, a body camera, a door phone, a multifunction device, a smart meter, a programmable logic controller (PLC), and a gateway box).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chan in view of Kitazawa to have used an IOT device since a payment terminal is a type of IoT device. Therefore one would have been motivated to have used an IoT device (See Kitazawa paragraph 0035).

Prior Art
	Kanemoto et al (US 10,291,398) titled “Communication Device, Communication Method, Reader/writer, And Communication System” teaches mutual authentication is performed for every communication session to generate a cipher key in order for the reader/writer to perform cipher communication and securely perform readout/write of data of the communication device. This mutual authentication is used to prevent tapping and spoofing by a third information processing device, but is based on the random number generation of each of the first and second information processing devices.
	Landheer (US 8,712,052) titled “System And Method For Secure Power Systems Infrastructure Communications” teaches A first deterministic number generator module (DNGM) in the apparatus, such as a pseudorandom number generator, for example, is adapted to generate different sequences of numbers based on different initialization values such that, in response to each initialization value, a certain sequence of numbers is repeatably generated. The apparatus includes a DNGM initialization module operatively coupled to the communication circuit and to the first DNGM, and adapted to exchange initialization data via the communication circuit with the remote device to establish a common initialization value between the first DNGM and a second DNGM of the remote device to thereby cause the first DNGM and second DNGM to generate a common sequence of numbers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN E ALMEIDA whose telephone number is (571)270-1018.  The examiner can normally be reached on Monday-Thursday from 7:30 A.M. to 5:00 P.M.  The examiner can also be reached on alternate Fridays from 7:30 A.M. to 4:00 P.M. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DEVIN E ALMEIDA/Examiner, Art Unit 2492                                                                                                                                                                                                        

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492